Title: Patrick Henry in Council to John Jay, 11 May 1779
From: Henry, Patrick
To: Jay, John



Sir,
Williamsburg 11th. May 1779.

On Saturday last in the Evening a British Fleet amounting to about thirty Sail consisting of one 64 Gun Ship (supposed by some to be the Saint Albans, and fifteen or Sixteen large Ships, some of them either Frigates or armed Vessels it is not known certainly which, and the others Vessels of lesser Size) came into the Bay of Chesapeak, and the next day proceeded to Hampton Roads, where they anchored, and remained quiet until Yesterday about Noon, when several of the Ships got under way, and proceeded towards Portsmouth, which place I have no doubt they intend to attack by Water or by Land, or by both, as they have many flatt bottomed Boats with them for the purpose of landing their Troops. As I too well know the weakness of that Garrison I am in great Pain for the Consequences, there being great Quantities of Merchandize, the property of French Merchants and others in this State, at that Place as well as considerable Quantities of Military Stores which tho’ Measures some time since were taken to remove, may nevertheless fall into the Enemys Hands. Whether they may hereafter intend to fortify and maintain this Post is at present unknown to me, but the Consequences which will result to this State and to the united States finally if such a measure should be adopted, must be obvious. Whether it may be in the power of Congress to adopt any measures which can in any manner counteract the Design of the Enemy is submitted to their Wisdom. At present I cannot avoid intimating that I have the greatest Reason to think that many Vessels from France, with public and private merchandize may unfortunately arrive while the Enemy remain in perfect Possession of the Bay of Chesapeak, and fall Victims unexpectedly.
Every Precaution will be taken to order Look out Boats on the Sea Coast to furnish proper Intelligence but the Success attending the execution of this necessary Measure, will be precarious in the present Situation of Things.
It is not in my Power to be more explicit at this Time, but the Weightiness of this affair has induced me not to defer sending the best Information I cou’d obtain by Express.
You may depend that so soon as further particulars respecting the Designs of the Enemy, shall come to my Knowledge, they shall be communicated without Delay to Congress.
With great Regard I have the Honor to be Sir your most obedient Servant

P. Henry
The Honble. John Jay President of Congress Philadelphia

